            Case 6:21-cv-00115-ADA Document 1 Filed 02/02/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

AMERICAN CONTRACTORS                             §
INDEMNITY COMPANY DBA TEXAS                      §
BONDING COMPANY                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §    Civil Action No. 6:21-cv-115
                                                 §
                                                 §
EMMA JEAN FREEMAN, individually,                 §
and d/b/a JF CONSTRUCTION                        §
MANAGEMENT GROUP                                 §
                                                 §
       Defendants.                               §

                           PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff, American Contractors Indemnity Company dba Texas Bonding Company (the

“Surety”), files this Original Complaint complaining of Emma Jean Freeman, individually, and

d/b/a JF Construction Management Group (collectively, “Defendants”) and in support thereof

respectfully states as follows:

                                               I.
                                            PARTIES

       1.      American Contractors Indemnity Company dba Texas Bonding Company is a

California corporation that is authorized to do business in the State of Texas.

       2.      Defendant JF Construction Management Group (“JF Construction”) is a sole

proprietorship whose domicile is in the State of Texas. JF Construction may be served with process

by serving Emma Jean Freeman at 6121 Oakway Lane #510, Fort Worth, Texas 76112, or

wherever she may be found.




PLAINTIFF'S ORIGINAL COMPLAINT                                                            Page 1
            Case 6:21-cv-00115-ADA Document 1 Filed 02/02/21 Page 2 of 7




       3.      Defendant Emma Jean Freeman is an individual citizen of the State of Texas and

may be served with process at 6121 Oakway Lane #510, Fort Worth, Texas 76112, or wherever

she may be found.

                                          II.
                               STATEMENT OF JURISDICTION

       4.      The jurisdiction of this Court over the subject matter of this action is predicated on

28 U.S.C. § 1332. The parties are diverse and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

                                                III.
                                               VENUE

       5.      Venue is proper in this district under 28 U.S.C § 1391 in that (a) Defendants reside

in this district in the State of Texas, (b) a substantial part of the events or omissions giving rise to

the Surety’s claim occurred in this district, and (c) Defendants are subject to personal jurisdiction

in this district at the commencement of this action and there is no district in which the action may

otherwise be brought.

                                            IV.
                                   FACTUAL BACKGROUND

       6.      The Surety issued performance and payment bonds on behalf of JF Construction in

connection with improvements to be performed at two construction projects located in State if

Texas. The bonds issued by the Surety include the following bonds (collectively, the “Bonds”),

for the following projects (collectively, the “Projects”) and obligees (collectively, the

“Obligees”):

         BOND NO.                      PROJECT                              OBLIGEE

         100429480             RMC-633978001 Highway                   Texas Department of
                               Maintenance; Contract No.                 Transportation
                                      12180902


PLAINTIFF'S ORIGINAL COMPLAINT                                                                 Page 2
            Case 6:21-cv-00115-ADA Document 1 Filed 02/02/21 Page 3 of 7




        100409886            RMC-632982001 Vegetation                Texas Department of
                                  Management                           Transportation

       7.      On or about July 22, 2018, to induce the Surety to issue the Bonds, Emma Jean

Freeman, individually, and d/b/a JF Construction Management Group executed a General

Indemnity Agreement (the “Indemnity Agreement”) in favor of the Surety for any and all loss or

expenses the Surety incurred in connection with issuing the Bonds. A true and correct copy of

the Indemnity Agreement is attached hereto as Exhibit “A” and fully incorporated herein for all

purposes.

       8.      The Indemnity Agreement provides, in pertinent part, the following:

       The Principals and Indemnitors shall, jointly and severally, exonerate, indemnify,
       reimburse, and save and hold the Surety harmless from and against any and all
       demands, liabilities, losses, costs, damages, expenses and fees (including, but not
       limited to, those incurred by or in connection with accountants, attorneys,
       consultants, engineers, investigation, and other professionals), interest, court costs,
       and any and all other types of losses. costs or expenses of whatsoever kind or nature,
       which the Surety may sustain or incur or which arise by reason of or in any manner
       in consequence of any one or more of the following: (i) the execution or
       procurement by the Surety of any Bond; (ii) the failure of any Principal or
       Indemnitor to perform or comply with any provision of this Agreement; (iii) the
       enforcement of any provision of this Agreement; (iv) the conduct of any
       investigation regarding the Surety's alleged obligations or liabilities under any
       Bond or in connection with any Contract; (v) any attempt by or on behalf of the
       Surety to obtain a release or reduction of the Surety's liability or alleged liability
       under any Bond or Contract; (vi) any attempt by or on behalf of the Surety to
       recover any unpaid premium in connection with any Bond; (vii) the prosecution or
       defense of any action or claim in connection with any Bond or Contract; (viii) the
       loan or advance of any monies to any Principal or Indemnitor; or (ix) the Surety's
       attempt to determine, discharge or mitigate its loss or exposure to loss in connection
       with any Bond or Contract, or to enforce any of its rights pursuant to this
       Agreement, by suit or otherwise. The obligations provided for in this paragraph are
       without regard to whether the Surety, in its sole and absolute discretion, elects to
       employ its own counsel or, in lieu thereof or in addition thereto, permits or requires
       any Principal and/or Indemnitor to make arrangements for or assist in the Surety's
       legal representation and protection.

       The Principals and Indemnitors further agree that they shall be liable for, and that
       the Surety shall be entitled to charge and recover for, any and all payments made
       by the Surety in the good faith belief that: (l) any Principal or Indemnitor is or has


PLAINTIFF'S ORIGINAL COMPLAINT                                                               Page 3
            Case 6:21-cv-00115-ADA Document 1 Filed 02/02/21 Page 4 of 7




       been in default under this Agreement; (2) the Surety was or might be liable for a
       claim asserted against a Bond, whether or not such liability actually existed; or (3)
       such payments were or are necessary or expedient to protect any of the Surety's
       rights or interests or to avoid or lessen the Surety's actual or alleged liability. The
       Surety shall he entitled to the rights and remedies set forth in this Section III and to
       all of the benefits of this Agreement with respect to any liability, payment, loss or
       cost that is incurred or made by the Surety in good faith. The foregoing obligations
       shall extend to and include an obligation to pay to the Surety interest on any
       payments made by the Surety as a result of having issued any Bond, at the rate of
       ten percent (10%) per annum or the maximum rate allowed by law, whichever is
       lower, calculated from the date such payment is made by the Surety.

       9.      The Indemnity Agreement defines “Indemnitor” as follows:

       “Indemnitor” shall mean and include any and all Principal(s) as hereinafter defined,
       and each and every person or entity who executes this Agreement as an Indemnitor,
       together with his/her/its successors and assigns.

       10.     Under section VIII of the Indemnity Agreement, entitled “Settlements” it states:

       The Surety shall have the right, in its sole and absolute discretion, to adjust, settle,
       prosecute, defend, compromise, litigate, protest, or appeal any claim, demand, suit,
       award, assessment or judgment on or in connection with any Bond, Bonded
       Contract or Contract.

       11.     Under section IX of the Indemnity Agreement, entitled “Reimbursement” it states:

       In the event of any payment by the Surety, an itemized, sworn statement of the
       amount of any such payment, invoice(s) or other evidence of such payment shall
       be prima facie evidence of the fact and the amount of such payment and, in the
       absence of actual fraud, shall be final, conclusive and binding upon any Principal
       or Indemnitor in any claim, suit or other proceeding by the Surety.

       12.     On July 17, 2020, the Surety, exercising its Indemnity Agreement rights, requested

Defendants to reimburse the Surety for losses incurred under the Bonds in the amount of

$235,102.62. A true and correct copy of the July 17, 2020 letter is attached hereto as Exhibit “B”

and fully incorporated herein for all purposes. The time specified in the request expired without

the Surety receiving any reimbursement from Defendants. As of the date of this filing, Defendants

have failed or refused to perform their obligations under the Indemnity Agreement by reimbursing

Surety as requested by the July 17, 2020 letter.


PLAINTIFF'S ORIGINAL COMPLAINT                                                                Page 4
           Case 6:21-cv-00115-ADA Document 1 Filed 02/02/21 Page 5 of 7




         13.   All conditions precedent to recovery by the Surety from Defendants have occurred

or have been performed.

                                             V.
                                      CAUSES OF ACTION

                          Count One—Breach of Indemnity Agreement

         14.   The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in paragraphs 1 through 13.

         15.   JF Construction has failed, delayed, refused, or is unable to pay bills or other

indebtedness incurred in connection with the Projects for which the Bonds were issued.

         16.   Despite demand, Defendants have failed and/or refused to pay the Surety an amount

sufficient to reimburse the Surety for losses it incurred under the Bonds.

         17.   Under the Indemnity Agreement, Defendants are jointly and severally liable to the

Surety for all of the Surety’s loss and expense, including attorney’s fees and interest, in connection

with claims on the Bonds.

                              Count Two—Common Law Indemnity

         18.   The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in paragraphs 1 through 13.

         19.   The Surety has been called upon as a surety for JF Construction to pay for JF

Construction’s alleged defaults under the Bonds.

         20.   JF Construction benefitted from the Surety’s posting of the Bonds, as JF

Construction could not have performed the contracts for which the Bonds were issued without the

Bonds.




PLAINTIFF'S ORIGINAL COMPLAINT                                                                Page 5
             Case 6:21-cv-00115-ADA Document 1 Filed 02/02/21 Page 6 of 7




        21.     Under the theories of common law indemnity, unjust enrichment, and restitution,

the Surety is entitled to payment by Defendants for all of the Surety’s loss and expense resulting

from issuance of the Bonds.

                                     Count Three—Exoneration

        22.     The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in paragraphs 1 through 13.

        23.     Defendants are jointly and severally liable to the Surety under the Indemnity

Agreement for all amounts necessary to exonerate the Surety from liability asserted against it.

                     Count Four—Recovery of Attorneys’ Fees and Expenses

        24.     The Surety incorporates herein by reference, as if fully set forth, the allegations

contained in paragraphs 1 through 13.

        25.     The Surety is entitled to recover its attorneys’ fees and expenses from Defendants

under the Indemnity Agreement and, or alternatively, under § 38.001, et seq. of the Texas Civil

Practice & Remedies Code.

                                            VI.
                                     REQUEST FOR RELIEF

        For the foregoing reasons, Plaintiff, American Contractors Indemnity Company dba Texas

Bonding Company, respectfully requests that Defendants Emma Jean Freeman, individually, and

d/b/a JF Construction Management Group be cited to appear and answer herein and, upon final

trial thereof, that the Surety receive:

        1.      Judgment against Defendants, jointly and severally, in the amount of damages
                incurred by the Surety;

        2.      Judgment against Defendants, jointly and severally, for amounts necessary to
                exonerate the Surety from all liability asserted against it;

        3.      Attorneys’ fees and expenses;



PLAINTIFF'S ORIGINAL COMPLAINT                                                             Page 6
           Case 6:21-cv-00115-ADA Document 1 Filed 02/02/21 Page 7 of 7




      4.      Pre-judgment and post-judgment interest at the maximum rate permissible at law
              or in equity;

      5.      Costs of court; and

      6.      Such other and further relief to which the Surety may be justly entitled.


                                            Respectfully submitted,

                                            WEINSTEIN RADCLIFF PIPKIN LLP

                                            By: /s/ Gregory M. Weinstein
                                                   Gregory M. Weinstein
                                                   State Bar No. 21096430
                                                   Jennifer C. Ohn
                                                   State Bar No. 24100350
                                                   8350 N. Central Expressway, Suite 1550
                                                   Dallas, Texas 75206
                                                   (214) 865-6126
                                                   (214) 865-6140 (Facsimile)
                                                   gweinstein@weinrad.com
                                                   jennifer@weinrad.com


                                            ATTORNEYS FOR PLAINTIFF AMERICAN
                                            CONTRACTORS INDEMNITY COMPANY
                                            DBA TEXAS BONDING COMPANY




PLAINTIFF'S ORIGINAL COMPLAINT                                                            Page 7
